Citation Nr: 1648136	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability. 

2. Entitlement to service connection for a disability manifested by memory loss. 

(The claim for service connection for a bilateral foot disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the claims for service connection for bilateral hand disabilities and memory loss in a January 2015 decision.  In an April 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2015 decision to the extent it denied these claims, and remanded the case for further action.  Specifically, the Court found that the Board did not provide an adequate statement of reasons or bases regarding whether VA examinations are warranted pursuant to VA's duty to assist.  

The Veteran testified at a hearing before the Board in January 2012.  A transcript is of record.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer at the Board.  The Veteran was notified of this fact in a November 2015 letter, and offered the opportunity to testify at a new hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2016).  In a December 2015 response, the Veteran indicated that he did not wish to testify at another Board hearing.

The service connection claim for a bilateral foot disability was remanded by the Board in February 2016.  The agency of original jurisdiction (AOJ) has not yet issued a supplemental statement of the case or recertified this appeal to the Board.  Accordingly, the Board will not address this claim at this time. 

The service connection claim for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability manifested by memory loss resulting from disease or injury incurred or aggravated during active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for memory loss are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With regard to the claim for memory loss, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), VA treatment records, and private treatment records to the extent possible.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  He was sent a letter in February 2014 requesting him to identify any private physicians who had provided treatment for his disability, and to provide release forms for these providers in order for VA to obtain the relevant treatment records, as instructed in the Board's February 2014 remand.  He did not reply to the letter.  Further efforts to obtain any outstanding records in connection with the claim for memory loss are not warranted.  

A VA examination or opinion has not been provided with respect to the claim for memory loss.  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, the VA treatment records show that the Veteran does not have a cognitive or physiological disability manifested by memory loss.  Although he has reported memory loss, the VA treatment records show that his memory has been found to be clinically normal, and no cognitive impairment has been identified on examination.  He may have trouble remembering things, but this in itself does not constitute a disability absent an underlying cognitive or brain disorder.  While it may be considered a symptom of a disability, the VA treatment records show that the Veteran has not been found to have cognitive impairment or a mental problem manifested by memory loss.  For example, a July 2015 VA treatment record notes that the Veteran's memory and cognition are intact.  A March 2010 VA treatment record reflects that on memory testing, the Veteran was able to recall one out of three items correctly after five minutes, and two out of three items with a "category cue." However, a memory or cognitive disorder was not diagnosed at this time, which suggests that the testing results did not support such a finding or even warrant further work-up.  Indeed, the treating physician concluded after conducting this testing that the Veteran had intact cognitive ability.  Thus, there is sufficient evidence to decide this claim based on the medical records in the file, which show that the Veteran does not have a memory loss disability, without providing an examination to assess the nature or etiology of any memory loss.  See id.  

The Board notes that the Veteran has reported memory loss in the context of mental health treatment.  However, the claim for memory loss does not encompass a psychiatric disorder.  Neither the Veteran nor the record raises the issue.  Rather, when asked to clarify his claim for "mind," the Veteran stated that he was claiming memory loss.  See August 2008 Report of Contact form.  He wrote in an August 2008 statement that his memory loss was due to exposure to mustard gas or Lewisite, and stated at the January 2012 Board hearing that his memory loss was due to mercury from dental treatment during service.  He has been represented throughout this time and has had ample opportunity to expand or re-characterize the claim.  Instead, he has consistently specified that he seeks service connection for memory loss as a physiologic response to exposure to a toxic substance, be it mustard gas or mercury.  Even on appeal to the Court from the Board's January 2015 decision, neither the Veteran nor his representative suggested that the claim encompassed an underlying mental health disorder.  The Board will not recharacterize or expand the claim at this juncture to include a psychiatric disorder in light of this procedural history and in light of the specificity with which the Veteran has already characterized the disability for which he seeks service connection- namely a physiological response to a chemical such as mustard gas or mercury manifested by memory loss, rather than a psychiatric condition. 

In the alternative, even if the Veteran has a cognitive or physiological condition manifested by memory loss separate from any psychological condition (for which he does not seek service connection), there is no indication that it may be related to an in-service disease, injury, or event, or a disease manifested in accordance with presumptive service connection regulations.  As explained below, the evidence does not show that the Veteran was exposed to mustard gas or Lewisite.  There is also no indication that the Veteran had exposure to mercury from dental treatment such as to result in adverse health effects manifested by memory loss.  While competent evidence is not required for the purpose, there must still be some credible basis for an apparent possible link between any memory loss or cognitive impairment and in-service dental treatment.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that while competent evidence is not required, a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to trigger the duty to provide an examination or opinion), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service" such that a VA examination or opinion would be warranted).  No such evidence is of record.  There is no evidence otherwise indicating that current memory loss may be related to an in-service disease, injury, or event, or a disease manifested in accordance with presumptive service connection regulations, and the Veteran has not identified any.  Accordingly, an examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83. 

Even if the third McLendon element were satisfied, the Board finds that the evidence of record is sufficient to show that the Veteran does not have a current physiological disability manifested by memory loss.  (As discussed above, the claim does not encompass any psychiatric disability).  Accordingly, the first and/or fourth McLendon elements remain unsatisfied, and consequently a VA examination or opinion is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board also finds substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Service Connection for Memory Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran does not state, and the STRs do not show, that memory loss or cognitive impairment manifested during service.  The Veteran states that he was exposed to mustard gas or Lewisite during a training exercise.  VA submitted a request to the National Personnel Records Center (NPRC) in August 2008 to furnish any records of exposure to mustard gas or Lewisite.  See December 2008 VA Form 3101.  The NPRC responded that there was no documentation or information of record regarding mustard gas or Lewisite exposure.  

The preponderance of the evidence weighs against exposure to mustard gas or Lewisite.  In this regard, the Board notes that the absence of evidence generally does not equate to substantive negative evidence unless the fact at issue would ordinarily have been recorded, in which case the Board may infer from the absence of such a recording that the fact at issue did not occur.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'") (internal citation omitted).  In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Nevertheless, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Id.

The Board finds that in this case the absence of independent evidence of exposure to mustard gas or Lewisite weighs against such exposure.   In Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), the Court held that "a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions."  The Court concluded that the Board had not erred in rejecting lay evidence that a veteran was exposed to gases and chemicals during service when such exposure was not documented in the personnel records.  Id.  The Court distinguished the holding in Buchanan, 451 F.3d at 1336, that lack of contemporaneous medical records is not sufficient by itself to render lay testimony not credible, as that case involved an allegation of medical symptoms during service that were not recorded in the service treatment records.  Id. at 39-40.  The Court found that Buchanan is not controlling in cases in which non-combat veterans allege that an event occurred during service unrelated to medical problems.  Id.  The Court therefore rejected the argument that "lay evidence that any event occurred must be accepted unless affirmative documentary evidence provides otherwise."  Id. at 40.  Instead such evidence must be weighed against other evidence of record, including the absence of supporting military records.  Id.
 
Here, as there is no documentation of exposure to mustard gas or Lewisite in the STRs, and as the NPRC could not find any documentation or information concerning such exposure, the Board does not find it credible that the Veteran was so exposed.  The Board also finds it implausible that the Veteran had such exposure through a training exercise during peacetime service in the 1980's, as such exposure is not consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

With regard to the Veteran's asserted exposure to mercury through dental treatment during service, there is no competent evidence that he has a physiological disability manifested by memory loss that is linked to any asserted mercury exposure in this manner.  The Veteran's unsupported opinion on this issue lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically complex.  Specifically, there is no apparent cause-and-effect relationship that can be readily observed through the senses between memory loss and dental treatment, including any associated mercury exposure, as asserted by the Veteran.  Therefore, competent evidence is required. See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

There is no other evidence supporting a link between the Veteran's memory loss and asserted mercury exposure associated with dental treatment.  Indeed, there is no competent evidence that the Veteran was even exposed to mercury in this manner, or that there was exposure sufficient to cause adverse health effects.  As discussed above in the section concerning VA's duty to assist, a VA examination or opinion on this issue is not warranted as there is no indication that the dental treatment supports the service incurrence or aggravation element, or that there is a link to any current memory loss.  

In an August 2008 statement, the Veteran's younger brother wrote that he noticed that the Veteran had trouble recalling events that occurred the day before, and that he could not remember a story from their youth.  He further stated that the Veteran still had trouble recalling facts such as his children's birthdays.  

The August 2008 statement by the Veteran's brother does not support service connection as it does not show a disease or injury incurred or aggravated in service to which the Veteran's memory loss may be related.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

In sum, the preponderance of the evidence weighs against the service incurrence and nexus elements.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 



In the alternative, even if the service incurrence or aggravation element were satisfied, there is no competent evidence of pathology associated with the Veteran's memory loss.  The VA treatment records consistently show that the Veteran's memory and cognition have been found to be normal or intact.  A March 2010 VA treatment record reflects that on memory testing, the Veteran was able to recall one out of three items correctly after five minutes, and two out of three items with a "category cue."  The treating physician concluded after conducting this testing that the Veteran had intact cognitive ability.  An April 2010 VA treatment record notes that the Veteran's memory was intact, and a July 2015 VA treatment record also reflects that the Veteran's memory and cognition were intact.  This evidence shows that while the Veteran may have some memory difficulties, there is no underlying cognitive impairment, pathology, or disability.  Symptoms alone do not establish a current disability absent underlying pathology.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, in this case, the VA treatment records consistently show that the Veteran's memory was found to be normal from a clinical standpoint even if he had some trouble remembering things.  As explained above, to the extent the Veteran's memory problems may be associated with a mental health condition, such is not encompassed by the claim on appeal.  

In the absence of a current disability manifested by memory loss, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service 

connection for a disability manifested by memory loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a disability manifested by memory loss is denied. 


REMAND

The claim for a bilateral hand disability must be remanded for further action by the AOJ.  Specifically, the Board finds that this claim potentially encompasses a claim for a cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Delisio v. Shinseki, 25 Vet. App. 45, (2011); see also Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that the basis of a claim is the disease or injury for which benefits are sought, rather than the symptoms of such disease or injury).  In this regard, a September 2012 VA treatment record reflects that the Veteran had neck pain with numbness radiating into both hands.  The Veteran stated that he drove tanks in service and attributed his neck pain to being constantly jolted around.  In light of this record and other VA treatment records suggesting that the Veteran's hand numbness and weakness may be associated with his cervical spine, he should be sent a letter asking him to clarify whether he wishes to expand the claim to include disability of the cervical spine, and to submit or identify any evidence or information on this issue.  

The AOJ should then conduct any further development deemed warranted, and readjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter notifying him that VA treatment records indicate that his bilateral hand numbness and weakness may be associated with his neck or cervical spine, and request him to clarify whether he wishes to expand the claim to include disability of the neck or cervical spine.  He should also be requested to submit or identify any additional information or evidence on this issue. 

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


